DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/7/22 has been entered.

Claim Status
Claims 1, 5-11 and 15-26 are pending.  Examiner acknowledges Applicant’s amendments to claims 1, 11, 17 and 26 and canceled claims 2-4 and 12-14.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 8, 17-19 and 24-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hachitani et al Japanese Patent Application Publication No. 01220793.

With regard to claim 1, and as seen in Figure 1 below, Hachitani et al disclose a coupling bracket for use with fluid or gas delivery systems, comprising:
(a) an elongated central body portion having a first end portion, a second end portion, and a channel running lengthwise therethrough;
(b) a first connecting region formed on the first end portion, wherein the first connecting region is adapted to receive a first accessory device; and
(c) a second connecting region formed on the second end portion, wherein the second connecting region is adapted to receive a second accessory device,
(d) a connector connected to the body portion; and
(e) a base connected to the connector, the base comprising a first mounting aperture disposed through the base, the first aperture disposed lengthwise beyond the first end portion;
wherein the connector is configured to provide clearance space between the first connecting region and the base for the first accessory device to be connected to the first connecting region.
Note: the first and second accessory devices are not a part of the claimed invention.


    PNG
    media_image1.png
    726
    923
    media_image1.png
    Greyscale


With regard to claim 7, and as seen in Figure 1 above, Hachitani et al disclose wherein the first connecting region includes a male configuration that further includes a contoured portion and a terminal flange.

With regard to claim 17, and as seen in Figure 1 above, Hachitani et al disclose wherein the base is substantially flat.

With regard to claim 18, and as seen in Figure 2, Hachitani et al disclose wherein the base is adapted to be removably mounted on a substrate (wherein the base can be adapted to be removably mounted on a substrate using the mounting aperture).
Note: the substrate is not a part of the claimed invention.

With regard to claim 19, and as seen in Figure 1 above, Hachitani et al disclose wherein the first connecting region includes a male configuration that further includes a contoured portion and a terminal flange.

With regard to claim 24, and as seen in Figure 1 above, Hachitani et al disclose wherein the body portion, the connector and the base are of integral construction (wherein the body portion, the connector and the base are connected together and therefore are of integral construction).

With regard to claim 25, and as seen in Figure 1 above, Hachitani et al disclose wherein the body portion, the connector and the base are of unitary construction (wherein the body portion, the connector and the base are formed as a single piece).

With regard to claim 26, and as seen in Figure 1 above, Hachitani et al disclose wherein at least one of the first connecting region and the second connecting region is adapted to receive respectively the first or second accessory device in a non-threaded manner (wherein at least one of the first or second connecting regions can be adapted to receive a first or second accessory device in a non-threaded manner).
Note: the first and second accessory devices are not a part of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hachitani et al.

With regard to claim 8, Hachitani et al disclose wherein the second connecting region includes a male configuration that further includes a terminal flange but do not disclose a contoured portion at the second connecting region.  
The Examiner takes Official Notice wherein it is old and well known in the art to contour a surface to provide additional sealing and connection pressure with another element and because a change in the shape of a prior art device is a design consideration within the level of skill of one skilled in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a contoured portion at the second connecting region to provide additional sealing and connection pressure with another element and because a change in the shape of a prior art device is a design consideration within the level of skill of one skilled in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

With regard to claim 11, Hachitani et al disclose the claimed invention but do not disclose that the first connecting region is positioned at a predetermined angle relative to the second connecting region, and wherein the predetermined angle is between 10° and 170°.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first connecting region be positioned at a predetermined angle relative to the second connecting region, and wherein the predetermined angle is between 10° and 170° to allow for an easier connection because a change in the angle of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

With regard to claim 15, and as seen in Figure 1 above, Hachitani et al disclose wherein the first connecting region includes a male configuration that further includes a contoured portion and a terminal flange.

Allowable Subject Matter
Claims 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With regard to claim 21, the prior art of record does not teach or suggest wherein the connector comprises first and second spaced apart openings, each of the first and second spaced apart openings disposed lengthwise between the first and second end portions in combination with the coupling bracket of claim 1.

Claims 22-23 are allowed should claim 21 be allowed due to their dependency on claim 21.

Response to Arguments
Applicant's arguments filed 6/7/22 have been fully considered but they are not persuasive.
With regard to the previous rejection of claim 23 under U.S.C. 112(b), Applicant’s arguments are persuasive and the rejection has been withdrawn.  As understood by Examiner and shown in at least Figures 1, 2 and 5, the first and second spaced apart openings are oriented transverse to lengthwise, i.e., across and through the openings.

With regard to claim 1, Applicant argues that Hachitani does not disclose a first end portion as the first end portion is “pointing” at telescoping portion 26.  
Examiner disagrees.
The first end portion is to right of the elongated central body portion as seen in the annotated Figure 1 above.  

With regard to claim 1, Applicant argues that Hachitani does not disclose a first connecting region formed on the first end portion and that the first connecting region is not adapted to receive a first accessory device and a first accessory device has not been identified.  
Examiner disagrees.
As seen in the annotated Figure 1 above, the first connecting region is formed on the first end portion.  It is not clear how the first connecting region is not adapted to receive a first accessory device.  As seen also in Figure 1, the first connecting region can be adapted to receive a telescoping element.  Applicant should note that a first accessory device has not been positively recited by the claims, therefore, the first accessory device is not a part of the claimed invention.

With regard to claim 1, Applicant argues that Hachitani does not disclose a second connecting region formed on the second end portion and that the second connecting region is not adapted to receive a second accessory device and a second accessory device has not been identified.  
Examiner disagrees.
As seen in the annotated Figure 1 above, the second connecting region is formed on the second end portion.  It is not clear how the second connecting region is not adapted to receive a second accessory device.  As seen also in Figure 1, the second connecting region can be adapted to receive a telescoping element.  Applicant should note that a second accessory device has not been positively recited by the claims, therefore, the second accessory device is not a part of the claimed invention.

With regard to claim 1, Applicant argues that Hachitani does not disclose a connector or a base and that the mounting aperture disclosed by Hachitani is not disposed lengthwise beyond the first end portion.  
Examiner disagrees.
As seen in the annotated Figure 1 above, Hachitani discloses a base, connector and mounting aperture as meets the limitations as recited in claim 1.  The connector as disclosed in Hachitani is connected to the body portion as recited in claim 1, the base is connected to the connector and the base comprises a first mounting aperture disposed through the base.  Also, as shown in Figure 1, the mounting aperture is disposed lengthwise beyond the first end portion.  Therefore, Hachitani discloses the limitations of claim 1 as recited.

With regard to claim 7, Applicant argues that Hachitani does not disclose wherein the first connecting region includes a male configuration that further includes a contoured portion and a terminal flange.
Examiner disagrees.
As seen in the annotated Figure 1 above, Hachitani discloses that the first connecting region includes a contoured portion and a terminal flange as recited in claim 1.  Applicant further argues that the flange is not terminal to any portion of Hachitani.  As seen in annotated Figure 1 above, the flange is terminal to the end of the first end portion.
 
With regard to claim 8, Applicant is not clear where claim 8 has been anticipated by Hachitani.
Examiner agrees as Hachitani does not anticipate claim 8.  Rather, as rejected above, claim 8 has been rejected as being obvious in view of Hachitani and not anticipated.

With regard to claim 11, Applicant argues that Hachitani does not disclose wherein the first connecting region is positioned at a predetermined angle relative to the second connecting region, and wherein the predetermined angle is between 10° and 170°.
Examiner disagrees.
As seen in the annotated Figure 1 above, Hachitani discloses that the first connecting region includes a contoured portion that is flexible and is positioned relative to the second connecting region.

With regard to claim 15, Applicant argues that Hachitani does not disclose wherein the first connecting region includes a male configuration that further includes a contoured portion and a terminal flange.
Examiner disagrees.
As seen in the annotated Figure 1 above, Hachitani discloses that the first connecting region includes a contoured portion and a terminal flange as recited in claim 1.  Applicant further argues that the flange is not terminal to any portion of Hachitani.  As seen in annotated Figure 1 above, the flange is terminal to the end of the first end portion.

With regard to claim 17, Applicant argues that Hachitani does not disclose wherein the base is substantially flat.
Examiner disagrees.
It is not clear how the base as disclosed in the annotated Figure 1 above is not flat.  The base as recited in claim 1 from which claim 17 depends is claimed as connected to the connector and comprises a mounting aperture.  As seen in Figure 1, the base is “flat” along a top surface of the base and therefore, meets the limitation of claim 17.

With regard to claim 18, Applicant argues that Hachitani does not disclose wherein the base is adapted to be removably mounted on a substrate.
Examiner disagrees.
It is not clear how the base cannot be adapted to be removably mounted on a substrate.  The base can be adapted to be removably mounted on a substrate using the mounting aperture and therefore meets the limitation of claim 18.  Applicant should note that a substrate is not a part of the claimed invention.

With regard to claim 19, Applicant argues that Hachitani does not disclose wherein the first connecting region includes a male configuration that further includes a contoured portion and a terminal flange.
Examiner disagrees.
As seen in the annotated Figure 1 above, Hachitani discloses that the first connecting region includes a contoured portion and a terminal flange as recited in claim 1.  Applicant further argues that the flange is not terminal to any portion of Hachitani.  As seen in annotated Figure 1 above, the flange is terminal to the end of the first end portion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANNIE KEE whose telephone number is (571)272-1820. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.K./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679